DETAILED ACTION
Claims 1-2, 4-7, 9-10, 12-15, and 17 are pending.  Of these, claims 14-15 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-2, 4-7, 9-10, 12-13, and 17 are under consideration on the merits.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Subject Matter Free of the Prior Art
	Newly added claim 17 is free of the prior art, which does not teach or suggest a capsule as claimed having the recited amount of film forming agent but lacking both a precoat and any additional coating above the modified release coating, while still providing a capsule having sufficient stomach resistance but also providing drug release in the intestinal tract.  Myatt requires the presence of an additional coating above the modified release coating as discussed by Applicant.  Claim 17 is not in condition for allowance, however, because it is subject to a double patenting rejection as detailed below.  
Status of the Rejections
The 103 rejections are maintained.
The double patenting rejection is maintained and expanded to include newly added claim 17.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as unpatentable over Myatt (US Pat. Pub. 2004/0120931; of recordd) in view of Kumar 3t5 al. (WO 2013/054285; of record).
As to claims 1-2, 4-7, 9-10, and 12-13, Myatt discloses a two piece capsule (e.g., a capsule shell having a body and a cap) comprising an inner core, and that is band sealed which will seal the gap between the body and cap (paragraphs 6-9, 43, and 47), wherein the capsule is coated with an inner layer of an enteric coating such as EUDRAGIT L30D55 or EUDRAGIT S100 or EUDRAGIT L100 (a “modified release coating” of claim 1 that is a “delayed release coating” of claim 4 and an enteric coating of claim 5 which comprises an acrylate polymer film forming agent of claim 5 and which comprises an anionic poly(methacrylic acid)/methyl methacrylate) copolymer of claims 6-7 having the pH threshold recited by claims 1 and 7), and wherein the coating further 2  or 3-25 mg/cm2   , which encompasses the range recited by claim 1 for the film forming agent (paragraphs 8 and 51).  While Myatt does not expressly disclose that the film forming agent itself is present in the range of 4-7 mg per cm2 as recited by claim 1, the film forming Eudragit component dominates the dry components of the inner layer by weight (see, e.g., Examples 2 wherein the combined amount of the other ingredients, titanium dioxide and polyethylene glycol, is little more than one tenth the amount of the Eudragit polymer), such that the skilled artisan would recognize that the disclosed range of 3-25 mg/cm2 implies amounts of the Eudragit polymer that is within the presently claimed 4-7 mg per cm2.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 105 USPQ233.  Myatt further expressly teaches that the amount of the inner layer affects whether it remains intact until the composition reaches the desired site of delivery (paragraph 51).  The capsule does not comprise any pre-coat between the capsule shell and the modified release coating as required by claim 1.  The inner layer may comprise a powder (a “nonliquid fill” of claim 1 and 12) (paragraph 42) and further comprises a biologically active agent such as a probiotic or vitamins (paragraph 5)(claim 13).  Myatt expressly teaches that the inner layer is preferably soluble at a pH of 5 more, but insoluble at a pH of 3 or less or 4 or less or 5 or less, thereby meeting the functional limitation of claim 1 (paragraph 50).  
Regarding claim 2, the capsule shell may be HPMC or gelatin (paragraph 46).
As to claim 10, the capsule further comprises an additional outer coating over the modified release coating (paragraph 9).  
As to claims 1-2, 4-7 and 9-13, Myatt does not further expressly disclose that the band seal is a gelatin or HPMC band under the modified release coating as recited by claim 1.
Kumar discloses a floating gastroretentive dosage system comprising a gelatin capsule (page 7, last two paragraphs) having a body and a cap, wherein the capsule is filled with pregabalin , mannitol, and talc and which is sifted together to form a powder, 
 As to claims 1-2, 4-7 and 9-13, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to form the band seal under the modified coating using gelatin, since Kumar expressly teaches that gelatin can be used to form a band for sealing the gap between the body and cap of a pharmaceutical capsule under a modified release coating, such that the skilled artisan reasonably would have expected that it could be used to form the band seal for the Myatt capsule.  
Response to Applicant’s Arguments
 Applicant argues that Examples 1-3 demonstrate that a capsule as claimed that is coated with on the order of 4 mg/cm2 shows sufficient stomach resistance without the need of a precoating, while a capsule that is not band sealed and includes a high amount of film forming agent on the order of 12 mg/cm2 and avoe does not produce the required acid resistance.  Applicant further argues that the specification shows that a capsule provided with a precoating as is conventional in the prior art, instead of a band sealing, will also fail to provide the requisite acid resistance, and that Examples 1 and 4-5 show that the desired release profile of immediate drug release in the intestinal tract can only be obtained by using a capsule as specified in claim 1.  Applicant argues that a skilled artisan seeking to increase a capsule’s stomach resistance would, following the conventional wisdom, include a high amount of film forming agent, or alternatively would include more than one coating layer as disclosed by Myatt.  Applicant asserts that such a high amount, or alternatively the use of a multilayer, would yield a capsule incapable of immediate drug release in the intestinal tract and thus outside the parameters of the claims, or, if the amount of film forming agent is too low, the capsule may not show the required stomach resistance.  Applicant concludes that the claimed range for the film 
In response, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Here, Examples 1-3 are drawn to an embodiment wherein the coating is formed from aqueous Eudragit L40D-55 in amounts of 4, 6, 10, 0r 16 mg/cm2.  The claims, however, encompass the use of ANY film forming agent in the amount of 4-7 mg/cm2.  Therefore, there is no evidence of record that the criticality related to the amount of the film forming agent would extend over the full scope of the claims, since it is not clear whether the identity of the film forming agent plays a role in determining the amount of film forming agent that must be used in order to provide sufficient stomach resistance without the need of a precoating.

In response, while claim 1 does recite that the film forming agent comprises a compound that is insoluble in gastrointestinal juice at a pH of below 5, but is soluble in intestinal justice at a pH of 5 or above, there is no timing requirement.  Specifically, there is no requirement that the drug be released “immediately” in the intestinal tract as suggested by Applicant.  Therefore, whether the Myatt capsule released drug “immediately” in the intestinal tract or rather over a period of time is not seen as relevant to the patentability of the claims.  Additionally, Applicant’s argument rests upon the use of a wax as the outer coating.  While Myatt teaches waxes such as paraffin and carnuba as types of fatty acid derivatives that can be used in the hydrophobic outer coating, however, it also discloses that the hydropobic coating may comprise non-wax substances including polymers such as PVP, vinyl acetate, and various cellulose derivatives (paragraphs 62-63).  
Regarding Kumar, Applicant argues that Kumar does not teach a capsule that provides immediate release in the intestinal tract but not in the stomach.  Applicant asserts it is questionable whether the skilled artisan would consider Kumar in order to provide a capsule that shows sufficient stomach resistance as is taught by Myatt, nor for providing immediate release in the intestinal tract.  Applicant also argues that Kumar discloses the use of high amounts of film forming agents, such that the skilled artisan combining Myatt with Kumar would use film forming amounts higher than recited by the claims.  
In response, the rejection relies upon Kumar solely for a motivation to select a gelatin band as the type of band seal, since Myatt is silent as to what ingredient forms the band seal, which would have motivated the skilled artisan to search the art for references in the pharmaceutical capsule field which disclose suitable materials for forming a band seal on a capsule.  Such a search would have led to Kumar, which discloses that a gelatin band seal is an appropriate seal for use in sealing a 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-2, 4-7, 9-10, 12-13, and 17 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-16 of copending Application No. 15/312,571, and in view of Kumar et al. (WO 2013/054285; of record).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a gelatin capsule comprising a body, a cap, and a gap in between that is covered by a gelatin band seal and further comprising a modified release coating comprising a film forming agent in amounts within the recited ranges and a Eudragit L, S, or FS enteric acrylic copolymer and an excipient such as pigments, wherein the capsule may or may not comprise an additional precoat, and wherein the capsule is filled with an active agent, the coating being present in the amount of about 1-8 mg/cm2.  The copending claims do not require the presence of a pre-coating between the capsule shell and the modified release coating, nor an additional coating comprising a wax or any additional coating above the modified release coating, thus meeting the negative limitations of claims 1 and 17.
Kumar discloses a floating gastroretentive dosage system comprising a gelatin capsule (page 7, last two paragraphs) having a body and a cap, wherein the capsule is filled with pregabalin (an “active pharmaceutical ingredient” of claim 13), mannitol, and talc (a “non-liquid fill” of claim 1) and which is sifted together to form a powder (claim 12), wherein the gap between the body and cap is band sealed, and wherein the band sealing solution comprises gelatin (claim 1), and wherein the gelatin capsule then may be coated with an extended release polymer (a “modified release coating” of claim 1) that may be Eudragit L100-55)(a “delayed release coating” of claim 4 that is a “film forming agent” and a methacrylate/methacrylic acid copolymer of claims 5-7)(page 9, 
Although the copending claims do not recite the presence of a fill that is non-liquid such as a powder, it would have been prima facie obvious to substitute a nonliquid powder fill in light of Kumar, which expressly teaches that a gelatin capsule having a similar structure is suitable for encapsulating a solid filled material.  
Response to Applicant’s Arguments
 While Applicant indicates an openness to filing a terminal disclaimer when the claims are otherwise ready for allowance, no such disclaimer has been filed.  Therefore, the rejection is maintained.  
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Garen Gotfredson/
Examiner, Art Unit 1619
 
/Patricia Duffy/Primary Examiner, Art Unit 1645